Citation Nr: 0719859	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for degenerative disc disease and degenerative joint disease 
of the lumbosacral spine with sciatic neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of the RO in Winston-Salem, 
North Carolina - which confirmed and continued a 60 percent 
disability rating for degenerative disc disease and 
degenerative joint disease of the lumbosacral spine with 
sciatic neuropathy.

Note that, when filing his substantive appeal (VA Form 9) in 
March 2005, the veteran requested a hearing at the Board 
before a Veterans Law Judge (VLJ) of the Board.  But the 
veteran cancelled his May 2007 hearing.  There are no other 
hearing requests of record, so the Board deems his request 
for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2006).

In June 2007, the Board granted a motion to advance the 
veteran's appeal on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran last underwent a VA spine 
examination in October 2006.  During this examination it was 
noted that he suffered from sciatic neuropathy.  The Court 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran should therefore be afforded a neurological 
examination to determine the degree of his sciatic 
neuropathy.

The most recent supplemental statement of the case (SSOC) was 
issued on November 20, 2006.  On March 21, 2007, relevant 
evidence was added to the veteran's claims file for 
consideration in his appeal, (this evidence was subsequently 
date stamped by the Board on May 31, 2007).  This new 
evidence consisted of current private medical treatment.  So 
as is evident, these newly obtained private treatment records 
were not in his claims file when the RO last considered his 
claim, and, he did not waive his right to have this 
additional evidence initially considered by the RO.  So to 
avoid potentially prejudicing him, the RO (AMC) must consider 
this additional evidence prior to the Board.  See 38 C.F.R. 
§§ 19.31, 20.800, 20.1304 (2006); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo 
VA neurological examination for the 
purpose of ascertaining the current 
nature and severity of his service-
connected back disorder.  The claims 
file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

b) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.

c)  The examiner should specifically state 
whether the veteran's service-connected 
back disorder causes any paralysis of the 
sciatic nerve.  If so, the examiner should 
state whether such paralysis is complete 
or incomplete.  If incomplete, the 
examiner should state whether it is mild, 
moderate, moderately severe or severe with 
marked muscular atrophy.  If complete 
paralysis is found, the examiner should 
identify the objective findings which 
indicate complete paralysis of the sciatic 
nerve.

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Readjudicate the claim in light of 
the additional evidence submitted and 
otherwise obtained since the most recent 
SSOC in November 2006.  This includes, 
in particular, the newly obtained 
private treatment records.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



